Exhibit 10.5

Your Name:                                          

CRYOLIFE RESTRICTED STOCK AWARD AGREEMENT

CRYOLIFE, INC. (“CryoLife”) is pleased to grant you the restricted stock award
described below (“Stock Award”). This grant is made subject to the further terms
and conditions set forth in this Agreement and the terms of the CryoLife, Inc.
1998 Long-Term Incentive Plan (the “Plan”).

 

Grant Date:  

 

  Total Number of Shares of Stock Award:  

 

  Vesting:  

 

 

Additional Terms and Conditions describes withholding of taxes on your award,
transferability of your award, what happens if you cease to be employed by
CryoLife before your Stock Award vests, where to send notices and other matters.

The Plan contains the detailed terms that govern your Stock Award. If anything
in this Agreement or the other attachments is inconsistent with the Plan, the
terms of the Plan, as amended from time to time, will control.

The Plan Prospectus Document covering the Stock Award contains important
information, including federal income tax consequences.

20     Annual Report of CryoLife (not attached if you previously received the
20     Annual Report).

Please sign below to show that you accept this Stock Award after review of the
above documents. Keep a copy and return both originals to Suzanne K. Gabbert,
CryoLife, Inc., 1655 Roberts Blvd., NW, Kennesaw, GA 30144.

 

CRYOLIFE, INC.   GRANTEE: By:                             

 

   Name:     Print Your Name:                         Its:     Date:            
Date:  

 

  Your Residential Address:    

 

   

 



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR RESTRICTED STOCK AWARD

EFFECT OF TERMINATION OF EMPLOYMENT. You must be employed by CryoLife or one of
its Subsidiaries or Affiliates on the applicable vesting date to be entitled to
the vesting of your Stock Award on such date. If you cease to be employed by any
of CryoLife, its Subsidiaries or Affiliates for any reason, (including, without
limitation, by reason of death, disability or retirement), then the portion of
your Stock Award which has not vested as of the date of termination of
employment shall automatically be forfeited and cancelled as of the date of such
termination of employment.

STOCK AWARD SHARE CERTIFICATES. Certificates representing the shares of Common
Stock to be issued pursuant to the Stock Award shall be issued in your name and
shall be held by CryoLife until the Stock Award is vested or forfeited as
provided herein. Upon vesting of your Stock Award, CryoLife shall promptly
deliver to you a certificate or certificates representing the shares as to which
the Stock Award has vested free of the restrictions described in the following
section.

RIGHTS WITH RESPECT TO STOCK AWARD PRIOR TO VESTING. You may not transfer your
Stock Award or the shares to be issued hereunder prior to vesting. Once this
Stock Award vests, you will receive transferable certificates representing the
vested portion. Prior to vesting, you are entitled to all other rights as a
shareholder with respect to the shares underlying the Stock Award, including the
right to vote such shares and to receive dividends and other distributions, if
any, payable with respect to such shares after the Grant Date.

WITHHOLDING. Whenever CryoLife proposes, or is required, to distribute shares to
you or pay you dividends with respect to the unvested portion of your Stock
Award, CryoLife may either: (a) require you to pay to Cryolife an amount
sufficient to satisfy any local, state, Federal and foreign income tax,
employment tax and insurance withholding requirements prior to the delivery of
any payment or Stock certificate owing to you pursuant to the Stock Award; or,
in its discretion, (b) reduce the number of shares to be delivered to you by
that number of shares of the Stock Award sufficient to satisfy all or a portion
of such tax withholding requirements, based on the fair market value of the
Stock Award as determined under the Plan.

NOTICES. All notices delivered pursuant to this Agreement shall be in writing
and shall be (i) delivered by hand, (ii) mailed by United States certified mail,
return receipt requested, postage prepaid, (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt, (iv) sent
by fax to (770) 590-3754, or (v) sent by email to gabbert.suzanne@cryolife.com.
All notices or other communications shall be directed to the following addresses
(or to such other addresses as such parties may designate by notice to the other
parties):

 

To CryoLife:      CryoLife, Inc.      1655 Roberts Blvd., NW      Kennesaw, GA
30144      Attention: Suzanne K. Gabbert To you:      The address set forth in
this Agreement



--------------------------------------------------------------------------------

MISCELLANEOUS. Failure by you or CryoLife at any time or times to require
performance by the other of any provisions in this CryoLife Restricted Stock
Award Agreement (“Agreement”) will not affect the right to enforce those
provisions. Any waiver by you or CryoLife of any condition or of any breach of
any term or provision in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall apply only to that instance and will not be deemed
to waive conditions or breaches in the future. If any court of competent
jurisdiction holds that any term or provision of this Agreement is invalid or
unenforceable, the remaining terms and provisions will continue in full force
and effect, and this Agreement shall be deemed to be amended automatically to
exclude the offending provision. This Agreement may be executed in multiple
copies and each executed copy shall be an original of this Agreement. This
Agreement shall be subject to and governed by the laws of the State of Georgia.
No change or modification of this Agreement shall be valid unless it is in
writing and signed by the party against which enforcement is sought, except
where specifically provided to the contrary herein. This Agreement shall be
binding upon, and inure to the benefit of, the permitted successors, assigns,
heirs, executors and legal representatives of the parties hereto. The headings
of each section of this Agreement are for convenience only. This Agreement,
together with the Plan, contains the entire Agreement of the parties hereto, and
no representation, inducement, promise, or agreement or other similar
understanding between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein or in the
Plan.